DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-18, 20-23, and 27-31have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 12-17, 23, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 20170201968) in view of Ryoo et al (US 20190289534).

As to claim 1 Nam discloses a method, the method comprising: receiving, by an apparatus supporting a plurality of radio network access (RAN) slices including a first RAN slice providing a first set of services and a second RAN slice providing a second set of services (Nam, Fig. 8, ¶0131- the number of configured slices in the network can change in time, ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices ….upon initiation of one or more services which are associated with a slice. ), a first synchronization signal from a RAN comprising the plurality of RAN slices, the first synchronization signal received over a first synchronization channel associated with the first RAN slice using a first set of resources of the first RAN slice (Nam ¶0207- UE receives multiple services (slices)… signals provided for basic coverage and synchronization…signals may include synchronization signals…UE is configured with multiple "slices" that are conveyed in a single serving cell..): performing, by the apparatus, a first synchronization procedure at initial access to a network based on the first synchronization signal received over the first synchronization channel (Nam ¶0205- 1st sentence- each UE configured with a slice is further configured .. of the slice-specific PHY channels corresponding to the configured slice) before accessing  a service of the first set of services provided by the first RAN slice- synchronization procedure interpreted as configuring a UE to use a slicer  (Nam 1610 of Fig.16,  ¶0197) : 
Nam however is silent wherein after the initial access to the network , receiving, by the apparatus from the RAN, synchronization configuration information of a second synchronization channel associated with the second RAN slice: after the receiving the synchronization configuration information of the second synchronization channel, receiving, by the apparatus from the RAN, a second synchronization signal over the second synchronization channel, using a second set of resources of the second RAN slice, the second set of resources of the second RAN slice including a resource that is different from a resource of the first set of resources of the first RAN slice in the frequency domain, and the second synchronization channel is different from  the first Ryoo ¶0053- slice utilization operation – initial slice setting; (Ryoo Fig.3- Initial access and idle state operation, Fig. 5-6- information about dedicated RAN slice configuration to a part of the content of an RRC reconfiguration message or a part of the content of an RRC disconnection message., Fig. 8- PHY configuration information may be transmitted as system information (SI), using fixed scheduling of MIB (and SIB) and Fig 10- dedicated slice operation- indicative of a secondary synch. channel) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nam with that of Ryoo for the purpose of operating  in a common, shared, or a dedicated slice, RAN resource configuration (Ryoo ¶0090). 

As to claim 2 Nam and Ryoo combined discloses the method of claim l, further
comprising: :receiving, by the apparatus from the RAN, synchronization configuration information of a third synchronization channel associated with a third RAN slice of the plurality of RAN slices the third RAN slice providing a third set of services: receiving, by the apparatus from the RAN, a third synchronization signal over the third synchronization channel using a third set of resources, of the third RAN slice, the third set of resources comprising a third resource that is different than the resource of the second set of resources; and performing, by the apparatus, a third synchronization procedure based on the third synchronization signal received over the third synchronization channel before accessing a service of the third set of services provided by the third RAN slice(Ryoo ¶0053, Fig. 5-6, 8 and 10). 

As to claim 3 Nam and Ryoo combined discloses the method of claim 1, wherein the receiving the synchronization configuration information of the second synchronization channel comprises receiving the synchronization configuration information of the second synchronization channel in one of a system information message, a radio resource control (RRC) message, or a slicing configuration message (Nam ¶0205-1st sentence- each UE configured with a slice is further configured by RRC (or higher-layer signaling)).

As to claim 4 Nam and Ryoo combined discloses the method of claim 2, wherein the second synchronization channel is transmitted on a first bandwidth part (BWP), and the second third synchronization channel is transmitted on a second BWP (Nam, 1910 of Fig.19 ¶0225- 2nd sentence- the new RAT slice 1930 operates on a larger bandwidth (f1') than either of the LTE-compatible PHY slices (f1 and f2) 1910..)

As to claim 5 Nam and Ryoo combined discloses the method of 2, wherein the first set of resources comprises a first time-frequency resource, and the second set of resources comprises a second time-frequency resource different from the first time-frequency resource (Nam Fig.25a-25c.).

As to claim 9 Nam and Ryoo combined discloses the method of claim 2, wherein the first set of resources comprises a first synchronization sequence, and the second  set of resources comprises a second synchronization sequence different from the first synchronization sequence(Nam, 810a,810b, 810c and 810d ofFig.8 ¶0205- 4th and 5th sentences- the slice-common synchronization procedure at step 1620 can be serving-cell based procedure, in which case the sync channel sequences are scrambled with a scrambling sequence; Ryoo ¶0053, Fig. 5-6, 8 and 10).
As to claim 12 Nam discloses an apparatus comprising (Nam Fig.3, ¶0076): a non-transitory memory storage comprising instructions (Nam- ¶0010-last sentence); and one or more processors in communication with the non-transitory memory storage (Nam ¶0077- 1st sentence), wherein the one or more processors execute the instructions to perform operations , the operations comprising: receiving, by the apparatus supporting a plurality of radio network access (RAN) slices including a first RAN slice providing a first set of services and a second RAN slice providing a second set of services (Nam, Fig. 8, ¶0131 ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices …), a first synchronization signal from a RAN comprising the plurality of RAN slices, the first synchronization signal received over a first synchronization channel associated with the first RAN slice using a first set of resources of the first RAN slice (Nam ¶0207- UE receives multiple services (slices)… signals provided for basic coverage and synchronization…signals may include synchronization signals…UE is configured with multiple "slices" that are conveyed in a single serving cell..):
performing a first synchronization procedure at initial access to a network based on the first synchronization signal received over the first synchronization channel before accessing a service of the first set of services provided by the first RAN slice:
Nam however is silent wherein after the initial access to the network, receiving, from the RAN, synchronization configuration information of a second synchronization channel associated with the second RAN slice: after the receiving the synchronization configuration information of the second synchronization channel, receiving, from the RAN, a second synchronization signal over the second first synchronization channel, using as second set of resources of the first RAN slice, the second set of resources of the first RAN slice including a resource that is different from a resource of the first set of resources of the first RAN slice in the frequency domain, and the second synchronization channel is different from the first synchronization channel; and performing a second synchronization procedure based on the second synchronization signal received over the first .
However in an analogous at Ryoo remedies this deficiency: Ryoo ¶0053- slice utilization operation – initial slice setting; (Ryoo Fig.3- Initial access and idle state operation, Fig. 5-6- information about dedicated RAN slice configuration to a part of the content of an RRC reconfiguration message or a part of the content of an RRC disconnection message., Fig. 8- PHY configuration information may be transmitted as system information (SI), using fixed scheduling of MIB (and SIB) and Fig 10- dedicated slice operation- indicative of a secondary synch. channel) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nam with that of Ryoo for the purpose of purpose of operating  in a common, shared, or a dedicated slice, RAN resource configuration (Ryoo ¶0090).

As to claim 13 Nam and Ryoo combined discloses the apparatus of claim 12, the operations further comprising: receiving, from the RAN, synchronization configuration information of a third synchronization channel associated with a third RAN slice of the plurality of RAN slices, the third RAN slice providing a third set of services; receiving from the RAN, a third synchronization signal over the third synchronization channel using a third set of resources, of the third RAN slices,  the third set of resources comprising a resource that is different than the resource of the second set of resources; and performing a third synchronization procedure based on the third synchronization signal received over the third synchronization channel before accessing a service of the third set of services provided by the third RAN slice(Ryoo ¶0053, Fig. 5-6, 8 and 10). 

As to claim 14 Nam and Ryoo combined discloses the apparatus of claim 12 wherein the receiving the synchronization configuration information of the second synchronization channel comprises Nam ¶0205-1st sentence- each UE configured with a slice is further configured by RRC (or higher-layer signaling)).

As to claim 15 Nam and Ryoo combined discloses the apparatus of claim 13, wherein the second synchronization channel is transmitted on a first bandwidth part (BWP), and the third synchronization channel is transmitted on a second BWP (Nam, 1910 of Fig.19 ¶0225- 2nd sentence- the new RAT slice 1930 operates on a larger bandwidth (f1') than either of the LTE-compatible PHY slices (f1 and f2) 1910..).

As to claim 16 Nam and Ryoo combined discloses the apparatus of claim 13, wherein the first set of resources comprises a first time-frequency resource, and the second set of resources comprises a second time-frequency resource different from the first time-frequency resource (Nam Fig.25a-25c.).

As to claim 17 Nam and Ryoo combined discloses the apparatus of claim 16, wherein the first time-frequency resource at least partially overlaps with the second time-frequency resource (Nam Fig.25a-25c.; Ryoo ¶0073).

As to claim 23 Nam disclose a non-transitory computer-readable medium having instructions stored thereon that(Nam- ¶0010-last sentence), when executed by an apparatus(Nam Fig.3, ¶0076), cause the apparatus to perform operations, the operations comprising: receiving, by the apparatus supporting a plurality of radio network access (RAN) slices including a first RAN slice (Nam, Fig. 8, ¶0131 ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices …), a first synchronization signal from a RAN comprising the plurality of RAN slices, the first synchronization signal received over a first synchronization channel associated with the first RAN slice using a first set of resources of the first RAN slice (Nam ¶0207- UE receives multiple services (slices)… signals provided for basic coverage and synchronization…signals may include synchronization signals…UE is configured with multiple "slices" that are conveyed in a single serving cell..):
performing a first synchronization procedure based on the first synchronization signal
received over the first synchronization channel before accessing the first service provided by the
first RAN slice: (Nam ¶0205- 1st sentence- each UE configured with a slice is further configured .. of the slice-specific PHY channels corresponding to the configured slice) before accessing the first service provided by the first RAN slice- synchronization procedure interpreted as configuring a UE to use a slicer  (Nam 1610 of Fig.16,  ¶0197); 
Nam is silent wherein after the initial access to the network receiving, from the RAN, synchronization configuration information of a second synchronization channel associated with the second RAN slice: after the receiving the synchronization configuration information of the second synchronization channel; receiving, from the RAN, a second synchronization signal over the second synchronization channel, using a second set of resources of the second RAN slice, the second set of resources of the second RAN slice including a resource that is different from a resource of the first set of resources of the first RAN slice first resource in the frequency domain, and the second synchronization is different from the first synchronization channel; and performing a second synchronization procedure based on the second synchronization signal received over the second synchronization channel before accessing a service of the second set of services provided by the second RAN slice. 
Ryoo ¶0053- slice utilization operation – initial slice setting; (Ryoo Fig.3- Initial access and idle state operation, Fig. 5-6- information about dedicated RAN slice configuration to a part of the content of an RRC reconfiguration message or a part of the content of an RRC disconnection message., Fig. 8- PHY configuration information may be transmitted as system information (SI), using fixed scheduling of MIB (and SIB) and Fig 10- dedicated slice operation- indicative of a secondary synch. channel) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nam with that of Ryoo for the purpose of purpose of operating  in a common, shared, or a dedicated slice, RAN resource configuration (Ryoo ¶0090).

As to claim 27 Nam and Ryoo combined discloses the method of claim 1, further comprising: accessing, by the apparatus, the service of the second set of services provided by the second RAN slice (Nam ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices….. )

As to claim 28 Nam and Ryoo combined discloses the method of claim 2, further comprising: accessing, by the apparatus, the service of the third set of services provided by the third RAN slice (Nam ¶0226-2nd sentence-  a UE requests to be configured with one or more Multi-RAT slices….. ).

As to claim 29 Nam and Ryoo combined discloses the method of claim 2, wherein the second synchronization procedure and the third synchronization procedure are performed at a same time (Nam¶0137- last sentence-anchor slices are configured in the same time duration)

As to claim 30 Nam and Ryoo combined discloses the method of claim 9, wherein the first synchronization sequence has a first length and the second synchronization sequence has a second length that is different than the first length (Nam Fig.20 and 21, ¶0237; ¶0244).

Claims 7, 10, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view Ryoo and further in view of Yilmaz et al (US 20180220317).

As to claim 7 Nam discloses the method of claim 2, however silent wherein the first set of resources comprises a first beam resource, and the second set of resources comprises a second beam resource different from the first beam resource. However in an analogous art Yilmaz remedies this deficiency: (Yilmaz 1st and 2nd sentence- service-specific subsets of MRSs that belong to the beams of which each beam is optimized per a certain service). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yilmaz with Nam for the purpose of a optimizing  network/RAN slices (Yilmaz – 1st sentence). 

As to claim 10 Nam discloses the method of claim 2, however silent wherein the second set of services provided by the second RAN slice has a first quality of service (QoS) requirement, and the third set of services provided by the third RAN slice has a second QoS requirement different from the first QoS requirement. However in analogous art Yilmaz cures this deficiency: (Yilmaz ¶0099- 7th sentence- Each set may be associated with the one or more services by being mapped to a class of services e.g. a QoS class or a type of wireless device.).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yilmaz with the already combined teachings of Nam and Ryoo for the purpose of a optimizing  network/RAN slices (Yilmaz – 1st sentence). 

As to claim 18 Nam discloses the apparatus of claim 13, wherein the first set of resources comprises a first beam resource, and the second set of resources comprises a second beam resource different from the first beam resource However in an analogous art Yilmaz remedies this deficiency: (Yilmaz 1st and 2nd sentence- service-specific subsets of MRSs that belong to the beams of which each beam is optimized per a certain service). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yilmaz with the already combined teachings of Nam and Ryoo for the purpose of a optimizing  network/RAN slices (Yilmaz – 1st sentence)..

As to claim 20 Nam discloses the apparatus of claim 13, however silent wherein the first service provided by the first RAN slice has a first quality of service (QoS) requirement, and the second set of  services having provided by the second RAN slice has a second QoS requirement different from the first QoS requirement. However in analogous art Yilmaz cures this deficiency: (Yilmaz ¶0099- 7th sentence- Each set may be associated with the one or more services by being mapped to a class of services e.g. a QoS class or a type of wireless device.).
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yilmaz with the already combined teachings of Nam and Ryoo for the purpose of a optimizing  network/RAN slices (Yilmaz – 1st sentence). 

As to claim 21 the combined teachings of Nam, Ryoo and Yilmaz disclose the apparatus of claim 20, wherein the third set of services provided by the third RAN slice has a third quality of service (QoS) requirement, different from the first QoS requirement (Yilmaz ¶0099- 7th sentence- Each set may be associated with the one or more services by being mapped to a class of services e.g. a QoS class or a type of wireless device.).

Claims 11, 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Ryoo and further in view of DAMNJANOVIC et al (US 20190335337).

As to claim 11 Nam discloses the method of claim 2, however silent wherein the second set of resources comprises a second synchronization signal block (SSB) configuration, the third set of resources comprises a third SSB configuration different from the second SSB configuration, and the second SSB configuration and the  third SSB configuration are different from a first SSB configuration included in the first set of resources used to receive the first synchronization signal over the first synchronization channel. However in an analogous art DAMNJANOVIC remedies this deficiency: (DAMNJANOVIC ¶0043- last sentence, ¶0056- 4th sentence; ¶0097- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of DAMNJANOVIC with the already combined teachings of Nam and Ryoo for the purpose of enabling synchronization of period timing (DAMNJANOVIC ¶0044- 2nd sentence).

As to claim 22 Nam discloses the apparatus of claim 13, wherein the third set of resources comprises a third synchronization signal block (SSB) configuration, the second set of resources comprises a second SSB configuration different from the third SSB configuration, and the second SSB configuration and the third SSB configuration are different from a first SSB configuration included in the first set of resources used to receive the first synchronization signal over first synchronization channel. However in an analogous art DAMNJANOVIC remedies this (DAMNJANOVIC ¶0043- last sentence, ¶0056- 4th sentence; ¶0097- 1st sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings DAMNJANOVIC with the already combined teachings of Nam and Ryoo for the purpose of enabling synchronization of period timing (DAMNJANOVIC ¶0044- 2nd sentence).

As to claim 31 the combined teaching of Nam, Ryoo and DAMNJANOVIC disclose the method of claim 11, wherein the first SSB configuration includes a first subset of SSBs, and the second SSB configuration includes a second subset of SSBs different from the first subset of SSBs, the first subset of SSBs and the second subset of SSBs sharing at least one common SSB (Damnjanovic ¶0041- last sentence; ¶00421st – 3rd sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462